Case 1:17-cr-03403-JAP Document 99 Filed 12/04/20 Page 1 of 1

 

UNITED STATES DISTRICT COURT
for th
District af Naw? Mexico

United States of America

V.
Case No. 17CR3403 JAP

RAYLAN REANO
Defendant
WAIVER OF PERSONAL PRESENCE AT HEARING

I, RAYLAN REANO, Defendant, understand that I am scheduled for a final hearing on

Supervised Violation on 12/4/2020

I understand that I may appear by video for this proceeding. I hereby ask to be permitted

to appear for the hearing by video, and waive my right to be personally present for this hearing.

Date: Ih/ 4/LO be I L.. ~
2 ant 's signat

Signature of defendant’s attorney

 

Aric G. Elsenheimer
Printed name of defendant's attorney

aric_elsenheimer@fd.org

Defendant’s attorney ’s e-mail address
